Name: 96/302/EC: Commission Decision of 17 April 1996 establishing a format in which information is to be provided pursuant to Article 8 (3) of Council Directive 91/689/EEC on hazardous waste (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: information and information processing;  European Union law;  environmental policy;  deterioration of the environment
 Date Published: 1996-05-11

 Avis juridique important|31996D030296/302/EC: Commission Decision of 17 April 1996 establishing a format in which information is to be provided pursuant to Article 8 (3) of Council Directive 91/689/EEC on hazardous waste (Text with EEA relevance) Official Journal L 116 , 11/05/1996 P. 0026 - 0027COMMISSION DECISION of 17 April 1996 establishing a format in which information is to be provided pursuant to Article 8 (3) of Council Directive 91/689/EEC on hazardous waste (Text with EEA relevance) (96/302/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/689/EEC of 12 December 1991 on hazardous waste (1), as amended by Directive 94/31/EC (2), and in particular Article 8 (3) thereof,Whereas the aforesaid provision requires the Commission to establish a format in which information is to be provided pursuant to Article 8 (3) of the Directive;Whereas the Commission is assisted in this task by the Committee, composed of representatives of the Member States and chaired by the representative of the Commission, established pursuant to Article 18 of Council Directive 75/442/EEC of 15 July 1975 on waste (3), as last amended by Directive 91/692/EEC (4);Whereas the measures envisaged by the Decision are in accordance with the opinion expressed by the abovementioned Committee,HAS ADOPTED THIS DECISION:Article 1 The document annexed to this Decision shall be the format in which information is to be provided pursuant to Article 8 (3) of Directive 91/689/EEC on hazardous waste.Article 2 This Decision is addressed to the Member States.Done at Brussels, 17 April 1996.For the CommissionRitt BJERREGAARDMember of the CommissionEUROPEAN COMMUNITYFormat for providing information pursuant to Article 8 (3) of Council Directive 91/689/EEC on hazardous waste >START OF GRAPHIC>>END OF GRAPHIC>(1) OJ No L 377, 31. 12. 1991, p. 20.(2) OJ No L 168, 2. 7. 1994, p. 28.(3) OJ No L 194, 25. 7. 1975, p. 39.(4) OJ No L 377, 31. 12. 1991, p. 48.